BAZELON, Chief Judge
(concurring and dissenting):
I agree that No. 21,977 should be enforced. I would remand No. 21,913 to the Board for a statement of reasons.
After Fibreboard Paper Products Corp. v. N. L. R. B., 379 U.S. 203, 85 S.Ct. 398, 13 L.Ed.2d 233, 6 A.L.R.3d 1130 (1964), the Board seems to have treated unilateral changes as normally requiring complete restoration of the status quo ante, e. g. A-1 Excelsior Van & Storage Co., 165 N.L.R.B. No. 45 (1967), whether or not the changes were violations of § 8(a) (3). Compare C & S Industries, Inc., 158 N.L.R.B. 454 (1966). When the Board has not ordered reestablishment of the illegally discontinued practice, it has given reasons for not so ordering. Jersey Farms Milk Service, 148 N.L.R.B. 1392 (1964); Cities Service Oil Co., 158 N.L.R.B. 1204 (1966). In the present ease, the Board discussed at some length the reasons why the status quo should be restored and concluded that the employer should not “be permitted to benefit from its unlawful conduct.” 1 It then proceeded to order less than full restoration.
It may well be that the Board, after its experience under the Fibreboard line of cases, has now concluded that in the usual case only back pay and bargaining need be ordered, and that full restoration should be the exception rather than the rule. I do not mean to imply that this conclusion would be unreasonable. But if this is the Board’s present position, or if special circumstances in this case make full restoration of the status quo inappropriate, I think the Board should say so.

. Decision and Order, 171 N.L.R.B. No. 33, at 7 (1968).